“oO:

Page 2 of 3

 

 

 

Case 7:18-cv-08386-NSR2PRB3GtOrTEKtS? Filed 01/31 PE BaYe Pot Peodtore MoCullough t-

F C McCullough Ginsberg Montano & Partners

A Limited 4 Liability Partnership
Formed in the State of New York
Partners.
Ted McCullough, Esq. “
Simon Ginsberg, Esq. °
James S, Montano, Esq. “1*
C. Dino Haloulos, Esq. **
* Admnitied in NY
T Admitted in NJ
* Admitted in PA

VIA FACSIMILE

Hon. Nelson S. Roman

United States District Judge

United States Courthouse

300 Quarropas Street, Courtroom 218

OfCounsel
Jason Liam Schmoize, Esq. |
Damon Kamvosoulis, Esq. “!
Michele J. Mittleman, Esq. *

 

Associates
Kara Halpern, Esq. *
Robert B. Lower, Esq. *
Patrick Lynou, Esq. *F

Robert B. Lower

Direct: (646) 747-6895
rlower@mgpllp.com

January 29, 2020
Aeclicaton lication denied - Mohsen
youly 4, Svea
Doteds Jan. B!, Wro

 

White Plains, NY 10601 SO ORDERED)

 

Re: William Gunnar Truitt v. Salisburv Bank and Trust Company, et al. a ;
HON, N LSON “ROMAN
Index No. 7:18-cv-08386-NSR UNITED STATES DISTRICT JUDGE

Dear Judge Roman:

Pursuant to the Court’s ability to provide any party with an opportunity to address
another party’s assertion of fact, as established by Fed. R. Civ. P. 56(e)(2), and the Local Rule
56.1(b) requirement for a “correspondingly numbered paragraph responding to each numbered
paragraph in the statement of the moving party,” we respectfully request leave to amend
Plaintiff's January 10, 2020 declaration in response to Defendants’ Statement of Undisputed
Material F Facts (Ex. 16 to Plaintiff's Opposition) to_inchide each paragraph from Defendants’
Rule 56 56. aI Statement with responses. directly beneath th them. Plaintiff would | be. able to serve. and

 

 

Sincerely,

PPL A Robert B, Lower

 

, A MCCULLOUGH GINSBERG
7 ie Trozo MONTANO & PARTNERS LLP
I .

122 East 42™ Street, Suite 3505, New York, NY 10168 Tel (646) 435-0300 Fax (646) 349-2217

 
Case 7:18-cv-08386-NSRBES BGEAREMPSE Filed 01/31 PBE“PAYe Por Peotone Moculioush

“o, Page 3of3
Page 2 of 2

122 East 42™ Street, Suite 3505
New York, New York 10168
Phone: (646) 747-6895
rlower@megpllp.com

Counsel for Plaintiff

Ted McCullough and Jim Coughlan (counsel for Mr. Truitt)

cc:
Jennifer I. Fischer and Amber M. Spataro (counsel for Defendants)

122 East 42™ Street, Suite 3505, New York, NY 10168 Tel (646) 435-0300 Fax (646) 349-2217

 
Pasetof3 Case 7:18-cv-08386-NSRPEB Bates? Filed o1/3tPBF Baye Par Peorre Meculiousn

 

 

 

 

 

 

 

FAX COVER SHEET

TO

COMPANY

FAX NUMBER 19143904179

FROM Theodore McCullough
DATE 2020-01-29 21:05:42 GMT
RE Fax to Hon Roman
COVER MESSAGE

 

Please see the attached for faxing.

Carleen A. Hall

Paralegal

McCullough Ginsberg Montano & Partners LLP
122 East 42 Street, Suite 3505

New York, NY 10168

Direct (646) 747-4681

Main (646) 435-0300

Fax (646) 349-2217

www.meplip.com

WWW.J2.COM

 
